FILED
                                                                                    COURT OF APPEALS
                                                                                          Oil ISIOM Ii

                                                                                  2013 MAR -5 AN 9: 23

                                                                                   STaT     TO
                                                                                            oiAS

                                                                                    B1' _
                                                                                                uTv

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II

CRYSTAL MOUNTAINJNC.,                                                    No. 42081 3 II
                                                                                   - -


                              Appellant,

       V.




STATE OF WASHINGTON, DEPARTMENT
OF REVENUE,                                                       PUBLISHED OPINION




       WORSWICx, C. . —
                  J    Crystal          Mountain, Inc. appeals a. denying a full refund of
                                                                judgment

its payment ofthe leasehold excise tax. Crystal Mountain argues that it does not have a taxable

leasehold interest"as the applicable statute defines that term. We affirm.

                                                FACTS


       Crystal Mountain, Inc. operates a ski resort located on federal land in the Mt.Baker-

Snoqualmie National Forest. Crystal Mountain runs the resort as a business for profit;it charges

guests fees for the use of services and equipment, and it operates retail stores and restaurants.

       The U. .Forest Service has granted Crystal Mountain a special use permit covering
            S

4, acres, of which 2, acres are skiable terrain. Crystal Mountain pays the Forest Service
 350                600

an annual permit fee based on its gross revenues.

       The current permit was revised and reissued in 2001 and will expire in 2032. The Forest

Service may revoke the   permit   for   noncompliance   with its terms   or   applicable laws, and   for
No. 42081 3 II
          - -



compelling reasons in the public interest. Upon termination of the permit, Crystal Mountain

must remove its facilities.


        The permit authorizes Crystal Mountain to " se [the land] for the purposes of
                                                  u

constructing, operating, and maintaining [a]winter sports resort including food service, retail

sales, and other ancillary facilities."Ex. 4 at 1. The permit's terms and conditions require that

Crystal Mountain's use shall normally be exercised at least 365 days each year." 4 at 3.
                     "                                                         Ex.

The permit does not state whether it authorizes Crystal Mountain to " ossess"or " ccupy"the
                                                                    p           o

land. In reference to a renewal of the permit on its expiration, the permit states that " new
                                                                                        a

special use
        -     authorization to occupy and   use   the ...    land may be granted."Ex. 4 at 2.

        Crystal Mountain does not have an exclusive right to use the land. The permit states in

part:

        E.       Nonexclusive Use      This   permit        is not exclusive.   The Forest Service
        reserves the right to use or permit others to use any part of the permitted area for
        any purpose, provided such use does not materially interfere with the rights and
        privileges hereby authorized.
        F.      Area Access Except for any restrictions as the holder and the [ Forest

        Service] may agree to be necessary to protect the installation and operation of
        authorized -structures -and -developments,,the lands and waters -covered by this -- — - - - - - -
                                                                                 --  -
        permit shall remain open to the public for all lawful purposes.

Ex. 4 at 2. Further, the permit allows members of the public to access the area without using
                                                                                        .

Crystal Mountain's ski lifts or other facilities.

        The permit authorizes Crystal Mountain, with the Forest Service's advance approval, to

construct facilities necessary for operating the ski resort. Crystal Mountain has constructed and

maintains capital improvements, including nine ski lifts,three lodges, four ski patrol duty

stations, a maintenance shop complex, and an employee housing complex. Crystal Mountain

also maintains the roads and provides emergency services and avalanche control.

                                                       2
No. 42081 3 II
          - -



       Crystal Mountain has authority over its own facilities, but not as much authority as it

would have if it owned the land. The permit requires Crystal Mountain to identify its upcoming

operations and services in an annual operating plan submitted to the Forest Service for its review

and approval. Crystal Mountain also operates the ski resort subject to the constraints of a master

development plan and accompanying environmental impact statement, an agreement with the

Muckleshoot Indian Tribe, and a consent decree that prohibits new development until a

wastewater treatment plant serves the area.

       The Forest Service closely monitors Crystal Mountain's activities on the land,sets

standards for safety and sanitation, and requires Crystal Mountain to maintain improvements and

natural features. The Forest Service does not have any direct operations or offices on the land.

       Crystal Mountain pays property tax to Pierce County on the value of the buildings and

improvements it owns or has constructed in the permit area. However,property belonging to

federal, state, or local governments is exempt from the real property tax. WASH. CONST. art. VII,

    1; RCW 84. 6.
           010.
             3

       In lieuof the realproperty tax,
                                     RCW 82. 9A.
                                         030imposesaleasehold
                                           2

leasehold interests in publicly owned land. Crystal Mountain reported and paid the leasehold

excise tax each year between 2002 and 2006.

       In 2007, Crystal Mountain requested that the Department of Revenue fully refund the

amounts it paid as leasehold excise taxes for the years 2002 through 2006. The Department's


1
  The leasehold excise tax is assessed as 12. 4 percent of the value of the "taxable rent"paid for
                                            8
the leasehold interest. Clerk's Papers at 184; see RCW 82. 9A.
                                                         a),
                                                         030(      1)( Mountain
                                                                   2          2). Crystal            (
paid leasehold excise taxes of 37, 79 in 2002; 43, 21 in 2003; 43, 87 in 2004; 43, 09 in
                               $ 1             $ 5             $ 9             $ 0
2005; and $ 0, 47 in 2006.
          3 1


                                                 3
No. 42081 3 II
          - -



Miscellaneous Tax Section denied this request, and an administrative law judge in the

Department's Appeals Division affirmed this decision on administrative appeal. The

administrative law judge found that the leasehold excise tax applied to Crystal Mountain, even

though the permit did not give Crystal Mountain an exclusive right to use the land.

       Crystal Mountain filed a complaint in superior court, seeking a full refund and arguing

that the tax does not apply. After a bench trial,the trial court rejected this argument. The trial

court ruled that the permit grants Crystal Mountain possession of the land, even though its

possession is not exclusive. Crystal Mountain appeals.

                                            ANALYSIS


A.     Challenged Finding ofFact

       Crystal Mountain assigns error to the trial court's finding that "[ he Permit does not give
                                                                        t]

Crystal Mountain exclusive possession of the 4,50 acre Permit area."Clerk's Papers at 174.
                                              3

Crystal Mountain challenges this finding's implication that the permit creates any possessory

interest. We review a challenged finding of fact for substantial evidence: evidence sufficient to

persuade a fair -
         -      mindedpersonofthe finding's truth or correctness.Hegwine v. -
                                  -                                      - Longview Fibr'e

Co., . 162 Wn. d 340, 352 53, 172 P. d 688 (2007).
   Inc.,     2            -        3

        Substantial evidence exists for this finding. The permit gives Crystal Mountain some

rights, including the right to use the permit area. As part of its use, Crystal Mountain has

constructed capital improvements, such as buildings and ski lifts,which are constantly present in

the permit area. But the permit explicitly states that Crystal Mountain cannot exclude the general
public from the permit area. Further, the general public may access the permit area without

using Crystal Mountain's ski lifts or facilities. Accordingly, substantial evidence supports the


                                                  11
No. 42081 3 II
          - -



factual finding that Crystal Mountain does not have exclusive possession of the permit area.

Whether the permit gives Crystal Mountain a possessory interest is a question of law.

         The remaining findings of fact are unchallenged. Unchallenged findings of fact are

verities on appeal. In re Estate ofJones, 152 Wn. d 1, 8,93 P. d 147 (2004).
                                                2            3

B.       Statutory Interpretation

         Crystal Mountain argues that the permit does not create a taxable "easehold interest"
                                                                           l

under RCW 82. 9A.because the permit does not grant Crystal Mountain a right of
          020
            2

possession. Crystal Mountain urges us to adopt its interpretation of RCW 82. 9A.by
                                                                         020
                                                                           2

considering (1) statute's plain meaning, 2) regulations defining possession for this
              the                        ( the

statute, and ( ) rules of construction applicable to.tax statutes. We hold that a plain meaning
             3 the
analysis resolves the issue in the Department's favor.
         The interpretation of a statute is a question of law reviewed de novo. Dep't ofEcology V.

Campbell & Gwinn, L. .
                  C.,Wn. d 1, 9,3 P. d 4 (2002).When interpreting a statute,
                   L 146 2     4   3

t] court's fundamental objective is to ascertain and carry out the Legislature's intent, and if
 he

thestatute's meaningis plain onitsface;thenthecourt mustgive effect to plain meaning as

an   expression   of legislative intent."Campbell   & Gwinn, 146 Wn. d at 9 10. Each word in a
                                                                   2        -

statute receives its common and ordinary meaning, unless the word is ambiguous or defined in

the statute. HomeStreet, Inc. v. Dep't ofRevenue, 166 Wn. d 444, 451, 210 P. d 297 (2009).If
                                                        2                  3

2
 Crystal Mountain also argues that the trial court " isapplied"the law by drawing an analogy to
                                                   m
criminal law and concluding that possession need not be exclusive. Br. of Appellant at 42.
Because   our   review is de novo,we do not address this argument. See Texaco Ref. & Mktg.,
                                                                                          Inc.
v. Dep't ofRevenue, 131 Wn. App. 385, 400, 27 P. d 771 (2006).
                                         1     3

3 Because we hold that plain meaning analysis resolves the meaning of RCW 82. 9A.we do
                                                                          020,
                                                                            2
not reach   Crystal Mountain's   other arguments.
No. 42081 3 II
          - -



there is any doubt in the meaning of a tax statute, a court must construe the statute against the

taxing power and in favor of the taxpayer. Agrilink Foods, Inc. v. Dep't ofRevenue, 153 Wn. d
                                                                                          2

392, 396 97, 103 P. d 1226 (2005).But where the meaning of a statute is plain,there is no
         -        3

doubt in its meaning and we do not construe it at all. HomeStreet, 166 Wn. d at 452; see
                                                                         2

Agrilink, 153 Wn. d at 399 n. .
                2           l

         Crystal Mountain argues that, according to the statute's plain meaning, a taxable

leasehold interest"exists only when the leaseholder has control over and exclusive possession

of the land. We disagree.

         We discern a statute's plain meaning from indicia of legislative intent in the statute.

Campbell & Gwinn, 146 Wn. d at 11. We may also consider related statutes and background
                        2

facts that were presumably known to the legislature when enacting the statute. Campbell &

Gwinn, 146 Wn. d at 11.
             2

         The statute defines a "easehold interest"as
                               l


         an interest in publicly owned real or personal property which exists by virtue of
        any lease, permit, license, or any other agreement, written or verbal, between the
        publicowner of the -property -and a person whowould not - exempt -
                                                                        be -         from --
         property taxes if that person owned the property in fee, granting possession and
         use,to a degree less than fee simple ownership.

RCW 82. 9A. Plainly,the adjectival phrase "to a degree less than fee simple
    020(
       1).
       2

ownership"modifies the nouns "possession and use."
                                                 RCW 82. 9A. Thus, any
                                                     020(
                                                        1).
                                                        2

agreement creating a leasehold interest grants rights of possession and use that are less extensive

than the rights enjoyed by an owner of land in fee simple. See RCW 82. 9A.
                                                                   020(
                                                                      1).
                                                                      2
4
    The legislature amended RCW 82. 9A.effective July 1, 2012. LAWS of 2012, 2d Spec.
                                020,
                                  2
     ch. 6, §
Sess.,       501.     The amendment does not affect our analysis; it made technical changes and
narrowed "easehold interest"to exclude preferential uses in cargo cranes and docks.
         l


                                                   on
No. 42081 3 II
          - -



        Possession is not defined in chapter 82. 9A RCW. Crystal Mountain urges unto adopt
                                               2

Webster's Third New International Dictionary's definition,which equates control with

possession. We decline.
        A court may consult a dictionary to determine the plain meaning of an undefined term.

HomeStreet, 166 Wn. d at 451. But "[ here a term is not defined in a statute, it is presumed
                  2               w]

that the Legislature intended it to mean what it did at common law." re Blazier Forest Prods.,
                                                                   In

Inc., Wn. d 588, 595, 724 P. d 970 (1986).Thus, a dictionary definition is not appropriate
    106 2                  2

when the legislature uses a term, such as possession, which is imbued with legal meaning.

        Possession does not have a sole meaning applicable in all contexts of legal or common

speech. Boeing Airplane Co. v. Firemen's Fund Indem. Co., Wn. d 488, 496 97,268 P. d
                                                        44  2            -       2

654 (1954)quoting Nat'l Safe Deposit Co. v. Stead, 232 U. . 58, 67, 34 S. Ct. 209, 58 L.Ed.
           (                                            S

504 ( 914)),
    1     abrogated on other grounds by Berg v. Hudesman, 115 Wn. d 657, 666 67, 801
                                                                2            -

P. d 222 (1990).When a statute does not define a term and the term's meaning depends on the
 2

circumstances in which it is used,the court interpreting the term must examine the subject,

context,and -
            purpose statute.
                           Retail Store Emps.-
                                            Union, — 1001 Wash.Surveying - & -
                                                 Local

Rating Bureau, 87 Wn. d 887, 897 98,558 P. d 215 (1976)interpreting "
                    2            -       2              (           ownership ").

        The language of chapter 82. 9A RCW discloses the legislature's clear intent in enacting
                                  2

the leasehold excise tax statute. In the statute's findings clause the legislature recognized that

private lessees of publicly owned property] receive substantial benefits from governmental
                   [

services provided by units of govermnent,"
                                         even though the properties are exempt from the real
5
 According to Crystal Mountain,possession is "`
                                             the act or condition of having in or taking into
one'scontrol[.] "' of Appellant at 19 (quoting WEBSTER's THIRD NEW INTERNATIONAL
                 Br.
DICTIONARY 1770 (2002 ed.)). Crystal Mountain considers no other definition.

                                                  VA
No. 42081 3 II
          - -



property tax. RCW 82. 9A. The legislature found that private lessees of publicly
                  a).
                  010(
                     1)(
                     2

owned property " re entitled to those same governmental services," it enacted the leasehold
               a                                                 and

excise tax " o fairly compensate governmental units for rendered to such lessees."
           t

RCW 82. 9A. It is clear from this language that the lessees of public property receive
    c).
    010(
       1)(
       2

benefits by being in the jurisdiction of a unit of government. The leasehold excise tax ensures

that all occupants of public property contribute to the cost of providing the benefits they are

entitled to receive. See RCW 82. 9A.
                             010(
                                1)..
                                2

       The leasehold excise tax is levied " n the act or privilege of occupying or using publicly
                                          o

owned real   or   personal property ... through a leasehold interest."RCW 82. 9A.
                                                                          030(
                                                                             1)
                                                                             2

emphasis added).A leasehold interest is an agreement " ranting possession and use"of
                                                     g

publicly owned'property. RCW 82. 9A. Thus, the leasehold excise tax statute treats
                             020(
                                1).
                                2

possession and occupancy as interchangeable concepts.

       To ascertain a statute's meaning, we may also look to related statutes. Campbell &

Gwinn, 146 Wn. d at 11. The legislature enacted the leasehold excise tax together with an
             2

exemptionfrom the real property tax;thus these two statutes are related. -
                                     -                                   LAwsoF 1975 =1976,
                                                                             - -

2d Ex. Sess.,ch. 61 (codified at chapter 82. 9A RCW and RCW 84. 6. The exemption
                                           2                451).
                                                              3

ensures that the leasehold excise tax will apply only where the real property tax does not. See

Duwamish Warehouse Co. v. Hoppe, 102 Wn. d 249, 254, 684 P. d 703 (1984).For this reason,
                                       2                  2

we must interpret chapter 82. 9A RCW in harmony with RCW 84. 6. Wash. Mut. Say.
                            2                            451.
                                                           3

Bank v. Dep'ofRevenue, 77 Wn. App. 669, 677, 893 P. d 654 (1995).RCW 84. 6.
           t                                      2                  451(
                                                                        1
                                                                        3 )

provides a real property tax exemption for rights to occupy or use"publicly owned property.
                                           "

RCW 82. 9A.imposes the leasehold excise tax on rights created by agreements " ranting
    020(
       1)
       2                                                                    g


                                                  8
No. 42081 3 II
          - -


possession and use"of publicly owned property. In a harmonious interpretation of the two

statutes, possession and occupancy are the same.
       This interpretation is reinforced by the context in which " ossession"appears in RCW
                                                                 p

020(
82. 9A.because the subsection that defines leasehold interests also uses possession and
   1),
   2

occupancy interchangeably. The subsection generally defines a leasehold interest as the interest

created by an agreement granting possession and use of publicly owned property. RCW

020(
82. 9A. The subsection then. entions two specific kinds of agreements; in doing so, the
   1).
   2                       m

subsection uses "occupancy"in the place of possession."First, the subsection states that the
                                           "

term "easehold interest"includes all agreements granting " he rights of use or occupancy"of
     l                                                   t

historical sites owned by public corporations and authorities. RCW 82. 9A.emphasis
                                                                   020(
                                                                      1) (
                                                                      2

added).Second, the subsection states that "easehold interest"excludes agreements granting
                                          l

rights of access, occupancy, or use"solely for the purpose of a)
                                                              ( removing materials or

products purchased from the owner of public property or ( )
                                                        b exploring natural energy resources.

RCW 82. 9A.emphasis added).Thus, the subsection defining "easehold interest"treats
    020(
       1) (
       2                                                 l

possession and occupancy ast e same thing.




6
  We note that, in at least one case, our Supreme Court has refused to consider related statutes in
a plain meaning analysis. HomeStreet, 166 Wn. d at 451 55 ( ajority opinion), 58
                                                2         - m                      456 -
Madsen, J., dissenting).But HomeStreet does not tell us when this refusal is appropriate.
Moreover, our Supreme Court's more recent cases reaffirm the place of related statutes in a plain
meaning analysis. E. ., re Estate ofBracken, 175 Wn. d 549, 580 -81, 90 P. d 99 (2012)
                   g In                            2               2     3
Madsen, C. .,
            J concurring and dissenting);Flight Options, LLC v. Dep't ofRevenue, 172 Wn. d  2
487, 500 01,259 P. d 234 ( 011);
         -          3     2      TracFone Wireless, Inc. v. Dep't ofRevenue, 170 Wn. d 273,
                                                                                        2
281, 242 P. d 810 (2010).Here, related statutes, including other provisions of chapter 82. 9A
           3                                                                              2
RCW and RCW 84. 6.shed light on the plain meaning of RCW 82. 9A.
                451,  3                                              020(   1).
                                                                            2


                                                 6
No. 42081 3 II
          - -



       In support of its contrary interpretation, Crystal Mountain asserts that the statutory

purpose is to tax "nterests in land that carry with them the substantive rights of a leaseholder"
                  i

without regard to whether the interests are labeled as leases, licenses, or permits. Br. of

Appellant at 5. Crystal Mountain then argues that a leasehold interest at common law grants the

tenant the power to possess the land to the exclusion of everyone including the landlord.

Although this may be true,the statutory definition of l"
                                                       easehold interest"controls our analysis in

this case. See Neilson ex rel. Crump v. Blanchette, 149 Wn. App. 111, 117, 201 P. d 1089
                                                                                3

2009).RCW 82. 9A.give[ " `
          020(
             1) s]
             2         leasehold' a meaning not ordinarily contemplated by that

term," the statutory meaning encompasses agreements that the common law would not. Mac
     and

Amusement Co. v. Dep't ofRevenue, 95 Wn. d 963, 971, 633 P. d 68 (1981).Thus the common
                                       2                  2

law definition of leasehold interest is not controlling.

       Finally, Crystal Mountain argues that possession, as used in RCW 82. 9A.means
                                                                        020(
                                                                           1),
                                                                           2

exclusive possession of and control over the land. This argument ignores the clause stating that a

taxable leasehold interest may grant " ossession and use,to a degree less than fee simple
                                     p

ownership. " RCW82: 9A.020( Thestatutedoesnot define thesmallestdegree of possession - - -
             --   2       1) —                -

that can create a leasehold interest, and we do not decide that here. Crystal Mountain's

occupancy of the land suffices to establish possession within the statute's plain meaning.

        When a statute's plain meaning is clear, our inquiry ends without resort to other methods

of statutory construction. HomeStreet, 166 Wn. d at 451 52. Accordingly, we do not consider
                                             2          -

Crystal Mountain's remaining arguments about the statute's meaning.




                                                  10
No. 42081 3 II
          - -



C.       The Mac Amusement Rule


         Relying on Mac Amusement, 95 Wn. d 963, Crystal Mountain argues that it is entitled to
                                        2

a refund of paid leasehold excise taxes because the permit does not create a taxable leasehold

interest but, rather, gives Crystal Mountain only a nontaxable franchise or monopoly right. We

disagree.

         The leasehold excise tax is assessed as a percentage of the " axable rent"paid under an
                                                                     t

agreement creating a leasehold interest. RCW 82. 9A. If an agreement (1)
                                             a). creates a
                                             030(
                                                1)(
                                                2

leasehold interest and (2)also grants franchise or monopoly rights,then the calculation of

taxable rent"must exclude the portion of the total rent representing the value of franchise or

monopoly rights. Mac Amusement, 95 Wn. d at 967, 970; see RCW 82. 9A.
                                     2                        a).
                                                              020(
                                                                 2)(
                                                                 2

         In Mac Amusement, the lessee operated a " un Forest amusement facility"on publicly
                                                 F

owned land at Seattle Center. 95 Wn. d at 965. In addition to granting the lessee the right to use
                                   2

a certain amount of space, the agreement conferred three other rights: the right to a favorable

location with high pedestrian traffic, the exclusive right to operate rides and games at Seattle

Center,and theexclusive rightto food the FunForest - 95 Wn: d at 965.
           -                                              2         However,t e

agreement required a lump sum payment of rent, without attributing portions of the rent to the
                          -

different rights under the agreement. 95 Wn. d at 965. After paying the leasehold excise tax on
                                           2

its entire rent payment, the lessee sued for a partial refund, contending that a portion of the " ent"
                                                                                                r

payment was actually consideration for the three other rights. 95 Wn. d at 965 66. Taxable
                                                                    2          -   "

rent"under the statute includes only the consideration given for the leasehold interest; taxable
rent   does not include any consideration for "`
                                              concession   or   other   rights. "' 95 Wn. d at 967
                                                                                        2


quoting RCW 82. 9A.Our Supreme Court held that the lessee's favorable location
            a)).
            020(
               2)(
               2


                                                 11
 No. 42081 3 II
           - -



 was part of its leasehold interest, but the exclusive rights to. operate games and sell food were

 nontaxable franchise or monopoly rights. 95 Wn. d at 968, 970. Therefore the lessee was
                                               2

 entitled to a partial refund. 95 Wn. d at 965, 973.
                                    2

        Crystal Mountain misapprehends the import of Mac Amusement, which decided that

 taxable rent"must exclude the value of franchise or monopoly rights, assuming that a leasehold

 interest exists in the first place. 95 Wn. d at 970. The lessee in Mac Amusement conceded that a
                                          2

 leasehold interest existed but sued for a partial refund, contending that the lease also granted

 franchise or monopoly rights. 95 Wn. d at 965 66. Unlike the lessee in Mac Amusement,
                                    2          -

 Crystal Mountain seeks afull refund, contending that the permit grants no leasehold interest but

 only franchise or monopoly rights. But, as Mac Amusement shows, an agreement can create both

 a leasehold interest and franchise or monopoly rights, even if the agreement's individual

 elements constitute either one or the other. 95 Wn. d at 972 73. If the permit gives Crystal
                                                   2          -

 Mountain a leasehold interest, then Crystal Mountain must pay the leasehold excise tax whether

 or not it also has a franchise or monopoly right. See 95 Wn. d at 972 73. Crystal Mountain has
                                                            2          -

a leasehold -interest within the statute's meaning;thus itsargument -
                                                    -               fails.. -- - -- _ - - - --




 7 We do not decide whether Crystal Mountain also has franchise or monopoly rights under the
 permit because that question is not before us.


                                                   12
No. 42081 - II
          3 -



       We hold that,under the statute's plain meaning, Crystal Mountain has possession of the

permit area, and thus it has a taxable leasehold interest under RCW 82. 9A.
                                                                    020(
                                                                       1).
                                                                       2

Accordingly, Crystal Mountain is not entitled to a full refund of its leasehold excise tax

payments.

       Affirmed.




                                                                    WorswA.C. .
                                                                            J
We concur:




                                                 13